DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, it is not clear exactly what “a top of the horizontal rotation axis” and “a bottom of the horizontal rotation axis ” are referring to.  The horizontal rotation axis (H1), a line extending indefinitely in a horizontal direction, does not have a top or a bottom.  Note similar errors in claim 9, lines 3-4.
In claim 4, lines 2-3, “…disposed between the horizontal rotation axis and the caster wheel” cannot be understood.  As best as understood, the horizontal rotation axis (or the wheel axle) of the caster wheel is directly extending through the center of the wheel.  Some caster wheels may have a roller bearing or a sleeve disposed between the rotation axis and the wheel.  However, in this case it is not clear exactly how the inclined surface (131) is being disposed between the horizontal rotation axis (H1) and the caster wheel (110).
In claim 6, lines 1-2, “the case further comprising…inside the case” does not make sense because “a house” is a part of the case.  Perhaps, “inside the case” should have been “inside the elastic member”.
In claim 9, line 2, it is not clear exactly what “the other surface facing the one surface of the case”.  According to one embodiment (i.e., fig. 17), the additional elastic member is disposed on the other surface facing away from the one surface, not facing the one surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘635 (JP 3171635 U).
Regarding claim 1, JP shows a caster including a caster wheel (6) configured to rotate around a horizontal rotation axis (5); and a case (12, 13) configured to expose a lower surface of the caster wheel,  cover the caster wheel and have an inclined surface (13a) extending from a top of the rotation axis toward a bottom of the rotation axis (figs. 1-2).
Regarding claim 2, the inclined surface (13a) has a curvature greater than a curvature of the caster wheel (fig. 1).
As to claim 3, the case (12, 13) includes an elastic member (13) that is disposed on one surface of the case and is provided with the inclined surface (13a).  Note that “elastic” is a relative term.  Even a metallic sheet has elasticity.
As to claim 4, the inclined surface is spaced apart from the caster wheel, and disposed in the similar manner as that of the invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brigham (3,184,783).
Regarding claim 1, Brigham (embodiment of figures 4-5) shows a caster including a caster wheel (60) configured to rotate around a horizontal rotation axis (58); and a case (40) configured to expose a lower surface of the caster wheel,  cover the caster wheel and have an inclined surface (“curved lower surface of casing section 44”) extending from a top of the rotation axis toward a bottom of the rotation axis (figs. 4-5).
Regarding claim 2, the inclined surface (“44”) has a curvature greater than a curvature of the caster wheel (fig. 4).
As to claim 3, the case (40) includes an elastic member (fig. 4, the front or right-side curved wall of “44”) that is disposed on one surface of the case and is provided with the inclined surface.  Note that “elastic” is a relative term.  Even a metallic sheet has elasticity.
As to claim 4, the inclined surface is spaced apart from the caster wheel, and disposed in the similar manner as that of the invention (fig. 4).
As to claim 9, the case includes an additional elastic member (fig. 4, the rear or left-side curved wall of “44”) that is disposed on the opposite side of the case and has an inclined surface extending from the top of the rotation axis toward a bottom of (i.e., a mirror image of the right-side curved wall of “44”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘635 in view of Blazey ‘664 (2,426,664).
 JP discloses the invention as claimed but for the elastic member being made of at least one of elastomer, synthetic rubber, or natural rubber.  Blazey teaches a caster bumper (40) made of resilient soft-vulcanized rubber to provide a shock-absorbing protective surface (col. 3, lines 49-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a resilient soft-vulcanized rubber taught by Blazey to form the elastic member of JP, to provide a shock-absorbing protective surface of the case.
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
5,134,753 (ReKuc) shows a caster having a housing, a caster wheel, and a cover with an inclined surface for contacting an obstruction.
2,810,925 (Meyerhoefer) shows a caster having a housing, a wheel, and a fork including an inclined surface to skid over an obstruction.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
December 11, 2022